Title: From George Washington to David Stuart, 17 October 1787
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon Octr 17th 1787.

As the enclosed Advertiser contains a speech of Mr Wilson’s (as able, candid, & honest a member as any in Convention) which will place the most of Colo. Mason’s objections in their true point of light, I send it to you. The re-publication (if you can get it done) will be of service at this juncture. His ipso facto objection does not, I believe, require an answer—every mind must recoil at the idea. And with respect to the Navigation act, I am mistaken if any three men, bodies of men, or Countries, will enter into any compact or treaty if one of the three is to have a negative controul over the other two—There must be

reciprocity or no union, which is preferable will not become a question in the mind of any true patriot. But granting it to be an evil, it will infallibly work its own cure, and an ultimate advantage to the Southern States. Sincerely & Affect⟨mutilated⟩ I am Dear Sir Yr Obedt Servt

Go: Washington

